Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dan Swirsky on 03/16/2022.
The application has been amended as follows: 
Claims 7-11 are cancelled. Claims 1, 5, and 6 are amended:

1. A ground station for an aerial vehicle, the ground station comprising:
a protective casing;



at least one charging mechanism; and
an extendable landing pad operable to transition between
a closed configuration having dimensions suitable to be contained within said protective casing, and
an open configuration having dimensions suitable to land the aerial vehicle; the extendable landing pad including:
a base platform for supporting the aerial vehicle within said protective casing;
an elevator mechanism operable to raise or lower said base platform; 
a centering mechanism configured to direct an aerial vehicle onto said base platform from anywhere upon said landing pad;
side flaps configured to fold out of the protective casing thereby providing side extensions to  the base platform; and 
lobes configured to fold out of the protective casing and to bridge gaps between said side extensions.

2. The ground station of claim 1 wherein said charging mechanism comprises a power supply operable to maintain a potential difference between a first conducting terminal and a second conducting terminal.

3. The ground station of claim 2 wherein said power supply is selected from a group consisting of solar panels, wind turbines, fuel cells, electrochemical cells, piezoelectric units and combinations thereof.

4. The ground station of claim 1 wherein said protective casing comprises a top-closing including a first outwardly folding flap rotatably coupled along a common edge with a first side-panel, and a second outwardly folding flap rotatably coupled along a common edge with a second side-panel opposite to said first side-panel.

5. The ground station of claim 1 wherein said extendable landing pad comprises:
the base platform having a rectangular shape and 


6. The ground station of claim 5 wherein said side flaps and lobes each include a set of four corresponding to sides of the rectangular base platform 

















12. The ground station of claim 1 further comprising a homing aid configured to guide the aerial vehicle towards the extendable landing pad.

13. The ground station of claim 12 wherein the homing aid comprises at least one visual indication including a pattern of contrasting dark areas and light areas readily identifiable from above.

14. The ground station of claim 12 wherein the homing aid comprises
a first visual indication upon an outer surface of a top-closing, the first visual indication including a first pattern of contrasting dark and light areas readily identifiable from high altitude and configured to guide the aerial vehicle towards the ground station; and
a second visual indication upon the extendable landing pad, the second visual indication including a second pattern of contrasting dark and light areas configured to be identifiable from low 

15. The ground station of claim 12 wherein the homing aid comprises a beacon selected from an IR beacon, an RF beacon, a LED beacon, a visual beacon, an audio beacon, a US beacon and combinations thereof.

16. The ground station of claim 1 comprising at least one extension module selected from the group consisting of transportation modules, carrying modules; battery pack modules, communication modules, sensor modules, weather station modules, radar modules, night vision modules carrying straps, handles, back pack modules, harnesses, hooks, clips, vehicle mounting units and combinations thereof.

17. The ground station of claim 1 wherein said protective casing is configured to protect the contents thereof from oscillations during motion.

18. The ground station of claim 1 further comprising a suspension module configured to protect the contents thereof from oscillations during motion.

19. The ground station of claim 1 further comprising a locking mechanism to secure contents of the protective casing when closed.

20. The ground station of claim 1 wherein said elevator mechanism comprises a manual actuator.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: RAPTOPOULOS (US 20210276735 A1) discloses a ground station with a base platform (114) and side flaps (210) and even has lobes (214) however RAPTOPOULOS does not qualify as prior art under AIA . No other art shows lobes covering gaps for an aircraft ground station.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224. The examiner can normally be reached Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/BRIAN M O'HARA/Primary Examiner, Art Unit 3642